      Case: 1:21-cv-00973 Document #: 2 Filed: 02/21/21 Page 1 of 1 PageID #:25


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

              Jiaxing Zichi Trade Co., Ltd v. Ling Yang, d/
Case Title: b/a Emperor Goose, Cao Zi Qi, d/b/a               Case Number: 1:21-cv-00973
              FADSHOW, and Shanshan Ma, d/b/a
              Raddzo, and Does 1-50
An appearance is hereby filed by the undersigned as attorney for:
Plaintiff Jiaxing Zichi Trade Co. Ltd
Attorney name (type or print): Edward Chen

Firm: YK Law LLP

Street address: 125 South Wacker Dr. Suite 300
                Chicago, Illinois 60606
City/State/Zip: Chicago, Illinois 60606

Bar ID Number: 312553                                         Telephone Number: (213) 401-0970
(See item 3 in instructions)

Email Address: echen@yklaw.us

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on February 21, 2021

Attorney signature:            S/ Edward Chen
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
